Exhibit 10.12

QUANTA SERVICES, INC. 2011 OMNIBUS EQUITY INCENTIVE PLAN

FORM OF

RESTRICTED STOCK AGREEMENT

Participant:

Address:

Number of Awarded Shares:

Date of Grant:

 

Vesting of Awarded Shares:


    Vesting Date      Vested  %           33 1/3 %           33 1/3 %          
33 1/3 %        

 

 

    Total        100 % 

Quanta Services, Inc., a Delaware corporation (the “Company”), hereby grants to
the Participant, pursuant to the provisions of the Quanta Services, Inc. 2011
Omnibus Equity Incentive Plan, as amended from time to time in accordance with
its terms (the “Plan”), a restricted stock award (this “Award”) of shares (the
“Awarded Shares”) of its Common Shares, effective as of the “Date of Grant” as
set forth above, upon and subject to the terms and conditions set forth in this
Restricted Stock Agreement (this “Agreement”) and in the Plan, which are
incorporated herein by reference. Unless otherwise defined in this Agreement,
capitalized terms used in this Agreement shall have the meanings assigned to
them in the Plan.

1. EFFECT OF THE PLAN. The Awarded Shares granted to Participant are subject to
all of the provisions of the Plan and of this Agreement, together with all rules
and determinations from time to time issued by the Committee and by the Board
pursuant to the Plan. The Company hereby reserves the right to amend, modify,
restate, supplement or terminate the Plan without the consent of Participant, so
long as such amendment, modification, restatement or supplement shall not
materially reduce the rights and benefits available to Participant hereunder,
and this Award shall be subject, without further action by the Company or
Participant, to such amendment, modification, restatement or supplement unless
provided otherwise therein.

2. GRANT. This Award shall evidence Participant’s ownership of the Awarded
Shares, and Participant acknowledges that he or she will not receive a stock
certificate or stock in book entry form representing the Awarded Shares unless
and until the Awarded Shares vest as provided in this Award and all Required
Withholding (as defined in Section 9(a) below) obligations applicable to the
Vested Awarded Shares (as defined in Section 3 below) have been satisfied. The
Awarded Shares will be held in custody for Participant, in a book entry account
with the Company’s transfer agent, until the Awarded Shares have vested in
accordance with



--------------------------------------------------------------------------------

Section 3 of this Award. Participant agrees that the Awarded Shares shall be
subject to all of the terms and conditions set forth in this Agreement and the
Plan, including, but not limited to, the forfeiture conditions set forth in
Section 4 of this Agreement, the restrictions on transfer set forth in Section 5
of this Agreement and the satisfaction of the Required Withholding as set forth
in Section 9(a) of this Award.

3. VESTING SCHEDULE; SERVICE REQUIREMENT. Except as provided otherwise in
Section 4 of this Agreement, a portion of the Awarded Shares shall vest during
Participant’s continued service with the Company or an Affiliate (“Continuous
Service”) on each “Vesting Date” set forth above (each, a “Vesting Date”), in
each case, as set forth on the first page of this Agreement under the heading
“Vesting of Awarded Shares,” as follows:

(a) thirty-three and one-third percent (33 1/3%) of the Awarded Shares will vest
on the first Vesting Date;

(b) an additional thirty-three and one-third percent (33 1/3%) of the Awarded
Shares will vest on the second Vesting Date; and

(c) the remaining thirty-three and one-third percent (33 1/3%) of the Awarded
Shares will vest on the third Vesting Date.

Awarded Shares that have vested pursuant to this Agreement are referred to
herein as “Vested Awarded Shares” and Awarded Shares that have not yet vested
pursuant to this Agreement are referred to herein as “Unvested Awarded Shares.”
If an installment of the vesting would result in a fractional Vested Awarded
Share, such installment will be rounded to a whole Awarded Share, and the final
installment will be for the balance of the Awarded Shares. Upon vesting of the
Awarded Shares, the Company shall, unless otherwise paid by Participant as
described in Section 9(a) of this Award, withhold that number of Vested Awarded
Shares necessary to satisfy any Required Withholding obligation of Participant
in accordance with the provisions of Section 9(a) of this Award, and thereafter
instruct its transfer agent to deliver to Participant all remaining Vested
Awarded Shares in a stock certificate or in book entry form.

4. CONDITIONS OF FORFEITURE.

(a) Subject to Section 15(g) of the Plan, upon any termination of Participant’s
Continuous Service (the “Termination Date”) for any or no reason (other than due
to Participant’s death), including but not limited to Participant’s voluntary
resignation or termination by the Company with or without cause, before all of
the Awarded Shares become Vested Awarded Shares, all Unvested Awarded Shares as
of the Termination Date shall, without further action of any kind by the Company
or Participant, be forfeited. Unvested Awarded Shares that are forfeited shall
be deemed to be immediately transferred to the Company without any payment by
the Company or action by Participant, and the Company shall have the full right
to cancel any evidence of Participant’s ownership of such forfeited Unvested
Awarded Shares and to take any other action necessary to demonstrate that
Participant no longer owns such forfeited Unvested Awarded Shares automatically
upon such forfeiture. Following such forfeiture, Participant shall have no
further rights with respect to such forfeited Unvested Awarded Shares.
Participant, by his acceptance of this Award granted pursuant to this

 

Quanta Services, Inc. 2011 Omnibus Equity Incentive Plan - Restricted Stock
Agreement (Employee Award)    Page 2



--------------------------------------------------------------------------------

Agreement, irrevocably grants to the Company a power of attorney to transfer
Unvested Awarded Shares that are forfeited to the Company and agrees to execute
any documents requested by the Company in connection with such forfeiture and
transfer. The provisions of this Agreement regarding transfers of Unvested
Awarded Shares that are forfeited shall be specifically performable by the
Company in a court of equity or law.

(b) Notwithstanding anything to the contrary in this Agreement, the Unvested
Awarded Shares shall become vested (i) on the death of Participant during
Participant’s Continuous Service or (ii) upon the occurrence of a Change in
Control.

5. NON-TRANSFERABILITY. Participant may not sell, transfer, pledge, exchange,
hypothecate, or otherwise encumber or dispose of any of the Unvested Awarded
Shares, or any right or interest therein, by operation of law or otherwise,
except only with respect to a transfer of title effected pursuant to
Participant’s will or the laws of descent and distribution following
Participant’s death. References to Participant, to the extent relevant in the
context, shall include references to authorized transferees. Any transfer in
violation of this Section 5 shall be void and of no force or effect, and shall
result in the immediate forfeiture of all Unvested Awarded Shares.

6. DIVIDEND AND VOTING RIGHTS. Subject to the restrictions contained in this
Agreement, Participant shall have the rights of a stockholder with respect to
the Awarded Shares, including the right to vote all such Awarded Shares,
including Unvested Awarded Shares, and to receive all dividends, cash or stock,
paid or delivered thereon, from and after the date hereof (“Award Dividends”).
In the event of forfeiture of Unvested Awarded Shares, Participant shall have no
further rights with respect to such Unvested Awarded Shares. However, the
forfeiture of the Unvested Awarded Shares pursuant to Section 4 hereof shall not
create any obligation to repay cash dividends received as to such Unvested
Awarded Shares, nor shall such forfeiture invalidate any votes given by
Participant with respect to such Unvested Awarded Shares prior to forfeiture. In
the event any federal, state and local income and/or employment tax withholding
requirements apply to the payment of (i) an Award Dividend payable in Common
Shares, the provisions of Section 9(a) shall be applied to the Award Dividend in
the same manner as would have applied to the delivery of Awarded Shares or
(ii) an Award Dividend payable in cash, the applicable withholding requirements
shall be satisfied by reducing the amount of the payment due to the Participant
in respect of the Award Dividend.

7. CAPITAL ADJUSTMENTS AND CORPORATE EVENTS. If, from time to time during the
term of this Agreement, there is any capital adjustment affecting the
outstanding Common Shares as a class without the Company’s receipt of
consideration, the Unvested Awarded Shares shall be adjusted in accordance with
the provisions of Section 12(a) of the Plan. Any and all new, substituted or
additional securities to which Participant may be entitled by reason of
Participant’s ownership of the Unvested Awarded Shares hereunder because of a
capital adjustment shall be immediately subject to the forfeiture provisions of
this Agreement and included thereafter as “Unvested Awarded Shares” for purposes
of this Agreement.

8. REFUSAL TO TRANSFER. The Company shall not be required (i) to transfer on its
books any Unvested Awarded Shares that have been sold or otherwise transferred
in

 

Quanta Services, Inc. 2011 Omnibus Equity Incentive Plan - Restricted Stock
Agreement (Employee Award)    Page 3



--------------------------------------------------------------------------------

violation of any of the provisions of this Agreement or the Plan, or (ii) to
treat as owner of such Unvested Awarded Shares, or accord the right to vote or
pay or deliver dividends or other distributions to, any purchaser or other
transferee to whom or which such Unvested Awarded Shares shall have been so
transferred.

9. TAX MATTERS.

(a) The Company’s obligation to deliver Awarded Shares to Participant upon the
vesting of such shares shall be subject to the satisfaction of any and all
applicable federal, state and local income and/or employment tax withholding
requirements (the “Required Withholding”). If Participant has not timely made
arrangements with the Company or its stock plan service provider for
satisfaction of the Required Withholding in cash, which requires a timely
election and the deposit of funds by Participant in an amount not less than the
Required Withholding prior to the applicable Vesting Date, or Participant has
not made a valid 83(b) Election (as defined below), the Company shall withhold
from the Vested Awarded Shares that otherwise would have been delivered to
Participant a whole number of Vested Awarded Shares necessary to satisfy
Participant’s Required Withholding, and deliver the remaining Vested Awarded
Shares to Participant. The amount of the Required Withholding and the number of
Vested Awarded Shares to be withheld by the Company, if applicable, to satisfy
Participant’s Required Withholding, as well as the amount reflected on tax
reports filed by the Company, shall be based on the value of the Vested Awarded
Shares as of 12:01 A.M. Central Standard Time on the applicable Vesting Date.
The obligations of the Company under this Award will be conditioned on such
satisfaction of the Required Withholding.

(b) Participant acknowledges that the tax consequences associated with this
Award are complex and that the Company has urged Participant to review with
Participant’s own tax advisors the federal, state, and local tax consequences of
this Award. Participant is relying solely on such advisors and not on any
statements or representations of the Company or any of its agents. Participant
understands that Participant (and not the Company) shall be responsible for
Participant’s own tax liability that may arise as a result of the Award.
Participant understands further that Section 83 of the Internal Revenue Code of
1986, as amended (the “Code”), taxes as ordinary income the fair market value of
the Awarded Shares as of the Vesting Date. Participant also understands that
Participant may elect to be taxed at Grant Date rather than at the time the
Awarded Shares vest by filing an election under Section 83(b) of the Code with
the Internal Revenue Service and by providing a copy of the election to the
Company (an “83(b) Election”). PARTICIPANT ACKNOWLEDGES THAT HE OR SHE HAS BEEN
INFORMED OF THE AVAILABILITY OF MAKING AN 83(b) ELECTION IN ACCORDANCE WITH
SECTION 83(b) OF THE CODE; THAT SUCH 83(b) ELECTION MUST BE FILED WITH THE
INTERNAL REVENUE SERVICE (AND A COPY OF THE 83(b) ELECTION GIVEN TO THE COMPANY)
WITHIN 30 DAYS OF THE GRANT OF AWARDED SHARES TO PARTICIPANT; AND THAT
PARTICIPANT IS SOLELY RESPONSIBLE FOR MAKING SUCH 83(b) ELECTION.

10. ENTIRE AGREEMENT; GOVERNING LAW. The Plan and this Agreement constitute the
entire agreement of the Company and Participant (collectively, the “Parties”)
with respect to the subject matter hereof and supersede in their entirety all
prior undertakings and

 

Quanta Services, Inc. 2011 Omnibus Equity Incentive Plan - Restricted Stock
Agreement (Employee Award)    Page 4



--------------------------------------------------------------------------------

agreements of the Parties with respect to the subject matter hereof. If there is
any inconsistency between the provisions of this Agreement and of the Plan, the
provisions of the Plan shall govern. Nothing in the Plan and this Agreement
(except as expressly provided therein or herein) is intended to confer any
rights or remedies on any person other than the Parties. THE PLAN AND THIS
AGREEMENT ARE TO BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE INTERNAL
LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO ANY CHOICE-OF-LAW RULE
THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN THE
INTERNAL LAWS OF THE STATE OF DELAWARE TO THE RIGHTS AND DUTIES OF THE PARTIES.
Should any provision of the Plan or this Agreement relating to the subject
matter hereof be determined by a court of law to be illegal or unenforceable,
such provision shall be enforced to the fullest extent allowed by law and the
other provisions shall nevertheless remain effective and shall remain
enforceable.

11. INTERPRETIVE MATTERS. Whenever required by the context, pronouns and any
variation thereof shall be deemed to refer to the masculine, feminine, or
neuter, and the singular shall include the plural, and vice versa. The term
“include” or “including” does not denote or imply any limitation. The captions
and headings used in this Agreement are inserted for convenience and shall not
be deemed a part of this Award or this Agreement for construction or
interpretation.

12. DISPUTE RESOLUTION. The provisions of this Section 12 shall be the exclusive
means of resolving disputes of the Parties (including any other persons claiming
any rights or having any obligations through the Company or Participant) arising
out of or relating to the Plan and this Agreement. The Parties shall attempt in
good faith to resolve any disputes arising out of or relating to the Plan and
this Agreement by negotiation between individuals who have authority to settle
the controversy. Negotiations shall be commenced by either Party by a written
statement of the Party’s position and the name and title of the individual who
will represent the Party. Within thirty (30) days of the written notification,
the Parties shall meet at a mutually acceptable time and place, and thereafter
as often as both parties reasonably deem necessary, to resolve the dispute. If
the dispute has not been resolved by negotiation within ninety (90) days of the
written notification of the dispute, either Party may file suit and each Party
agrees that any suit, action, or proceeding arising out of or relating to the
Plan or this Agreement shall be brought in the United States District Court for
the Southern District of Texas, Houston Division (or should such court lack
jurisdiction to hear such action, suit or proceeding, in a Texas state court in
Harris County, Texas) and that the Parties shall submit to the jurisdiction of
such court. The Parties irrevocably waive, to the fullest extent permitted by
law, any objection a Party may have to the laying of venue for any such suit,
action or proceeding brought in such court. THE PARTIES ALSO EXPRESSLY WAIVE ANY
RIGHT THEY HAVE OR MAY HAVE TO A JURY TRIAL OF ANY SUCH SUIT, ACTION OR
PROCEEDING. If any one or more provisions of this Section 12 shall for any
reason be held invalid or unenforceable, it is the specific intent of the
Parties that such provisions shall be modified to the minimum extent necessary
to make it or its application valid and enforceable.

13. NATURE OF PAYMENTS. Any and all grants or deliveries of Awarded Shares
hereunder shall constitute special incentive payments to Participant and shall
not be taken into

 

Quanta Services, Inc. 2011 Omnibus Equity Incentive Plan - Restricted Stock
Agreement (Employee Award)    Page 5



--------------------------------------------------------------------------------

account in computing the amount of salary or compensation of Participant for the
purpose of determining any retirement, death or other benefits under (a) any
retirement, bonus, life insurance or other employee benefit plan of the Company,
or (b) any agreement between the Company and Participant, except as such plan or
agreement shall otherwise expressly provide.

14. NON-SOLICITATION. In consideration for the grant of this Award, Participant
hereby agrees that during Participant’s Continuous Service and for one year
thereafter, Participant shall not solicit any person who is an employee of the
Company or any Affiliate for the purpose or with the intent of enticing such
employee away from or out of the employ of the Company or any Affiliate.

15. CREDITING PAR VALUE. In connection with the issuance of the Awarded Shares
pursuant to this Agreement and as a result of the Parties’ expectations of
Participant’s performance of future services for the Company or an Affiliate,
the Company will transfer from surplus to stated capital the aggregate par value
of the Awarded Shares.

16. AMENDMENT; WAIVER. This Agreement may be amended or modified only by means
of a written document or documents signed by the Company and Participant. Any
provision for the benefit of the Company contained in this Agreement may be
waived, either generally or in any particular instance, by the Board or by the
Committee. A waiver on one occasion shall not be deemed to be a waiver of the
same or any other breach on a future occasion.

17. NOTICE. Any notice or other communication required or permitted hereunder
shall be given in writing and shall be deemed given, effective, and received
upon prepaid delivery in person or by courier or upon the earlier of delivery or
the third business day after deposit in the United States mail if sent by
certified mail, with postage and fees prepaid, and addressed as applicable, if
to the Company, at its corporate headquarters address, Attention: Stock Plan
Administration, and if to the Participant, at its address on file with the
Company’s stock plan administration service provider.

18. ACKNOWLEDGMENTS. PARTICIPANT ACKNOWLEDGES AND AGREES THAT (A) THE SHARES
SUBJECT TO THIS RESTRICTED STOCK AWARD SHALL VEST AND THE FORFEITURE
RESTRICTIONS SHALL LAPSE, IF AT ALL, ONLY DURING THE PERIOD OF PARTICIPANT’S
CONTINUOUS SERVICE OR AS OTHERWISE PROVIDED IN THIS AGREEMENT, AND (B) NOTHING
IN THIS AGREEMENT OR THE PLAN SHALL CONFER UPON PARTICIPANT ANY RIGHT WITH
RESPECT TO FUTURE AWARDS OR CONTINUATION OF PARTICIPANT’S CONTINUOUS SERVICE.
Participant acknowledges receipt of an electronic copy of this Agreement and the
Plan and represents that he or she is familiar with the terms hereof and
thereof. Participant has reviewed this Agreement and the Plan, has had an
opportunity to obtain the advice of tax and legal counsel prior to accepting the
Award and becoming bound by this Agreement, and understands all provisions of
this Agreement and the Plan. Participant agrees that all disputes arising out of
or relating to this Agreement and the Plan shall be resolved in accordance with
Section 12 of this Agreement.

 

Quanta Services, Inc. 2011 Omnibus Equity Incentive Plan - Restricted Stock
Agreement (Employee Award)    Page 6



--------------------------------------------------------------------------------

 

QUANTA SERVICES, INC. By:  

 

  James F. O’Neil III   President and Chief Executive Officer

Participant acknowledges receipt of an electronic copy of the Plan and the Award
Agreement, represents that he or she has reviewed and is familiar with the terms
and provisions thereof, and hereby accepts the Award subject to all of the terms
and provisions of the Plan and the Award Agreement, agreeing to be bound
thereby.

ACCEPTED:

 

Dated:                                                  

  Signed:   

 

     [Participant Name]

Participant acknowledges receipt of an electronic copy of the Plan and the Award
Agreement, represents that he or she has reviewed and is familiar with the terms
and provisions thereof, and hereby rejects the Award.

REJECTED:

 

Dated:                                                  

   Signed:   

 

      [Participant Name]

 

Quanta Services, Inc. 2011 Omnibus Equity Incentive Plan - Restricted Stock
Agreement (Employee Award)    Page 7